27 So. 3d 175 (2010)
Raymond SCHOLTES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3690.
District Court of Appeal of Florida, Fourth District.
February 3, 2010.
*176 Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, and Raymond Scholtes, Crestview, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Robinson v. State, 373 So. 2d 898 (Fla.1979). In this appeal pursuant to Anders,[1] Appellant's pro se brief raises issues of an involuntary plea which were not preserved for appeal by the filing of a motion to withdraw his plea. This affirmance is without prejudice to Appellant's right to assert such issues in a timely and sufficient rule 3.850 motion for postconviction relief.
GROSS, C.J., STEVENSON and LEVINE, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).